The opinion of tlie court was delivered by
Powers, J.
The plaintiff was liable to taxation in Barre in 1881. He refused on request to make out and return an. inventory of his taxable property to the listers. In this posture of affairs the duty of the listers is pointed out by s. .10 of No. 78 of the Acts of 1880, the statute in force when this assessment was made. That dnt-y is expressed in s. 10 as follows:
*142“ Then said listers shall ascertain, as best they can, the amount of the taxable property of such person or corporation, shall appraise the same at its value in money and shall double the sum so obtained.”.
The -listers found $1,600 of taxable personal estate. They then inquired of sundry persons respecting the plaintiff’s property and learned that he was reputed to be worth $10,000. None of the informants gave the listers any .information as to any particular property; and the listers, adopting the opinion of such persons, adjudged that the plaintiff liad $10,000 in taxable personal estate including said sum of $1,600, and proceeded to double the same, and the product was established as the list of the plaintiff.
Under the act of 1880, no power was given to the listers' to assess persons arbitrarily for taxable property not visible. They were to find the amount of taxable property, appraise it at its value in money, and double the sum so obtained. Neighborhood rumor that a person had $10,000 worth of property is no evidence that the person has that amount of taxable property. The listers had nothing which they could “ appraise at its value in money.” The plaintiff’s list beyond the $1,600 was made up wholly of conjecture. It would hardly do, in the absence of statutory power, to say that a, list so made up is valid. We think that the Act of L880 contemplated that the listers should find property in specie capable of appraisal, the value of which they were authorized to double and set in the list.
The plaintiff appeared before the listers, denied having the $10,000 in property, and offered to submit to an examination under oath. The listers refused to give him a hearing or relief, whereupon he appealed to the selectmen. The selectmen ref used him a hearing. Section 11 of the Act of 1880 declares that the selectmen, on appeal from the listers, shall give the tax payer no relief, if it appears to them that he has violatéd any of the provisions of that act.
It could not appear to them that the tax payer had violated the provisions of the act unless they heard him in the premises. *143They could.not prejudge his case. They act in a quasi judicial capacity when hearing appeals; and it isa fundamental principle in all judicial proceedings that the law will hear before it condemns. They denied the plaintiff a substantial right material, to the validity of his list.
The plaintiff’s list was illegally made up and affords no justification for the seizure of his property.
Judgment reversed, and judgment for the plaintiff on the agreed fact for $90 and interest from December 3, 1881.